222 N.W.2d 561 (1974)
192 Neb. 502
STATE of Nebraska, Appellee,
v.
William H. FAUTH, Appellant.
No. 39463.
Supreme Court of Nebraska.
October 24, 1974.
Donald R. Hays, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Marilyn B. Hutchinson, Sp. Asst. Atty. Gen., Lincoln, for appellee.
*562 Heard before SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
SPENCER, Justice.
Defendant-appellant was convicted in the county court of Lancaster County of willful failure to support his minor children between June 1 and June 28, 1973. Defendant prosecutes this appeal from the affirmance of that judgment by the District Court for Lancaster County. We affirm.
Defendant's assignments of error are as follows: "1. The court erred in failing to sustain defendant's motion to vacate and set aside the verdict and judgment of the Lancaster County Court because of errors of law and errors in finding of fact occurring at the time of trial.
"2. The court erred in failing to sustain defendant's motion to modify the judgment of the Lancaster County Court when defendant's motion to vacate was denied."
Without comment on the assignments of error being in general terms, we suggest that no motion for new trial relating to any assignments of error under section 29-2101, R.R.S.1943, was ever filed. This was fatal to the consideration of defendant's assignments in this court.
As we said in State v. Seger (1974), 191 Neb. 760, 217 N.W.2d 828: "In criminal cases alleged errors of the trial court not referred to in the motion for a new trial will not be considered on appeal.
"Alleged errors must be pointed out to the trial court in a motion for a new trial and a ruling obtained thereon."
The judgment is affirmed.
Affirmed.
WHITE, C. J., participating on briefs.